Citation Nr: 0018323	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  97-33 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date earlier than December 1996 
for the award of special monthly compensation based on the 
need of aid and attendance, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 until his 
retirement from service after more than 21 years in July 
1975.  The veteran died in January 1997 and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.


FINDINGS OF FACT

1. The veteran was diagnosed with lung cancer at an Army 
hospital in June 1995.

2. On November 25, 1996, the RO received the veteran's claim 
for service connection for lung cancer.

3. By rating decision dated in January 1997, the RO granted 
service connection for lung cancer and rated this disorder 
as 100 percent disabling effective from November 25, 1995, 
one year prior to receipt of the claim.

4. By rating decision dated on February 10, 1997, the RO held 
that the veteran was entitled to special monthly 
compensation based on the need for aid and attendance, 
effective from December 8, 1996.

5. On February 11, 1997, the RO received a Certificate of 
Death which reflects that the veteran died on January [redacted], 
1997.

6. The appellant submitted her Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits 
by a Surviving Spouse (VA Form 21-534) in February 1997.

7. The need for aid and attendance prior to December 1996 is 
not shown by the evidence of record or constructively of 
record at the time of the veteran's death.


CONCLUSION OF LAW

The criteria for an effective date prior to December 1996 for 
the grant of special monthly compensation based on the need 
for aid and attendance for the purpose of accrued benefits 
have not been met.  38 U.S.C.A. §§ 1114(l), 5107, 5121 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.351, 3.352(a), 3.401(a), 
3.1000 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the appellant has presented a claim which is not 
inherently implausible.  The Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Factual Background.  The veteran's original claim of 
entitlement to service connection for lung cancer due to 
exposure to agent orange was received at the RO on November 
25, 1996.  

Medical records from the Tripler Army Medical Center reflect 
that a yearly chest X-ray in May 1995 revealed a right mass 
worrisome for tumor.  A CT scan of the chest confirmed a mass 
in the right upper lobe of the lung.  Bronchoscopy confirmed 
the presence of a non-small cell carcinoma.

In June 1995 the veteran was hospitalized at the Tripler Army 
Medical Center for surgical resection of the mass.  It was 
noted that, with the exception of positive malignant cells 
shown on bronchoscopy, the veteran was asymptomatic.  He was 
a "healthy active male who denies any cough, hemoptysis, or 
weight loss in the recent past."  Upon physical examination, 
the veteran was a "well appearing" male who was alert, 
oriented, and a very good historian.  It was further noted 
that, prior to surgery, the veteran had no suspicious 
musculoskeletal, neurological, or other constitutional 
symptoms which were worrisome for distant disease and he had 
no weight loss.  The veteran underwent a right upper lobe 
lobectomy.  A large mass was removed and pathology was 
positive for metastatic tumor.  The impression was probable 
Stage II (T2N1) adenocarcinoma of the lung.  The veteran was 
discharged home in stable condition.

An October 1995 report of hospitalization reflects that the 
veteran underwent a staging mediastinoscopy.  It is noted 
that the veteran tolerated the procedure well, was ambulating 
well, and tolerated a regular diet.  

These records reflect that, in December 1995, the veteran 
felt well and denied any pain or pulmonary symptoms, such as 
shortness of breath or hemoptysis.  His only musculoskeletal 
complaint was right hip discomfort and there were no problems 
with his bowels or bladder.

In January 1996, the veteran denied any change since his 
consultation in December 1995.  He underwent radiation 
therapy treatment in January 1996 and complained of 
occasional mild discomfort which was well-controlled with 
extra-strength Tylenol.  

A February 1996 radiation therapy follow-up note reflects 
that, since completing radiotherapy, the veteran reported 
that he no longer had any chest wall pain.  He complained of 
an occasional cough, but denied any hemoptysis or pulmonary 
limitations.  The veteran also denied any neurological 
symptoms and had no areas of pain.  He was on no medication 
at the time and his functional status was good.  The veteran 
took care of all of his personal needs and was able to work 
around the house.  The impression was excellent palliative 
response and functional status six weeks after completing a 
palliative course of thoracic radiotherapy for 
recurrent/metastatic non-small cell carcinoma of the lung.

A March 1996 treatment record reflects that the veteran was 
well appearing and fully ambulatory.  It is also noted that 
the veteran and his wife were advised that he had an 
incurable disease and his life expectancy was 6 to 12 months 
or less depending on the pace of the disease.

An April 1996 report of treatment reflects that the veteran 
presented without complaints.  It is noted that the veteran 
continued to feel well, remained active with bowling and 
jogging, and was maintaining his weight.  He reported no 
fever, chills, or shortness of breath.  Upon physical 
examination, it is noted that the veteran was well appearing, 
in good spirits, and fully ambulating.  The examiner noted 
that the veteran continued to feel well and had maintained 
great quality of life/performance status.  

A radiation oncology follow-up note in May 1996 reflects that 
the veteran reported an increased cough and occasional 
discomfort in the right anterior chest wall.  He denied any 
hemoptysis, musculoskeletal discomfort, or neurological 
symptoms.  The examiner noted that the veteran's functional 
status was "very good" and, although his breathing may not 
have been as good as it was three weeks previously, the 
veteran was not limited with walking or other light activity.  
The impression was continued good functional status four 
months after completing palliative thoracic radiotherapy for 
recurrent/metastatic non-small cell carcinoma of the lung.

In June 1996, the veteran sought consultation for an 
intermittently painful, enlarging mass on his right anterior 
chest wall.  He reported no other musculoskeletal complaints, 
no neurological symptoms, and his pulmonary function was 
stable.  The examiner recommended that the veteran start 
palliative chemotherapy and, if he did not desire 
chemotherapy, supportive care to include hospice enrollment 
be considered.

A July 1996 treatment report reflects that the veteran had 
lost 22 pounds since May because he had been on a diet of 
water and fruit due to loss of appetite.  The veteran denied 
"poor energy level, pain, headaches, or light headedness."  
It was also noted that he was "a little more tired than 
usual."  Physical examination revealed that the veteran was 
well appearing and fully ambulatory.  In a treatment note 
dated a few days later, the examiner noted that the veteran 
had maintained a relatively preserved performance status 
since his recurrence in November 1995.

An August 1996 clinical note reflects that, upon physical 
examination, the veteran was well appearing, in good spirits, 
and ambulated with assistance.  

The veteran was hospitalized in August 1996 for a fever of 
102.5 degrees Fahrenheit (F) which began one day prior to the 
date of admission.  The veteran reported some mild nausea 
secondary to chemotherapy.  He did not report chills, rigors, 
cough or increasing shortness of breath, abdominal pain, or 
dysuria.  Physical examination demonstrated that the veteran 
was in no acute distress and he was alert and oriented times 
three.  The lungs had decreased breath sounds on the right 
side; otherwise, they were clear to auscultation bilaterally.  
On his chest there was a large, protruding, chest wall mass 
of the right anterior chest which was very warm to palpation.  
Surgical incision and drainage of the chest wall mass 
produced 200 cc of purulent serosanguineous material.  A 
large amount of infected necrotic tumor was removed.  
Diagnoses included adenocarcinoma of the lung with chest wall 
recurrence.

The veteran was seen at the Tripler Army Medical Center on 
August 31, 1996.  He was ambulatory and accompanied by his 
wife.  As to his functional status, it was reported that he 
was able to complete activities of daily living (ADL's) 
independently.  His wife had been doing home dressing 
changes.

The veteran was hospitalized in October 1996.  The principal 
diagnosis was anterior chest wall lesion secondary to 
metastatic lung cancer.  It is noted that the veteran had an 
"open, necrotic lesion."  He was to continue to perform 
dressing changes after discharge until a home nurse was 
arranged to provide daily wound care and dressing changes.  
It is also noted that the veteran had "[n]o activity 
limitations."

A clinic note dated October 17, 1996, reflects that the 
veteran was being evaluated prior to chemotherapy.  It was 
reported that he felt well, was eating well, and maintaining 
his weight.  He had no loss of strength.  Objective findings 
reflect that he was well appearing, fully ambulatory, and in 
good spirits.  

A November 1996 report of VA hospitalization reflects that 
the veteran was admitted for the treatment of 
supraventricular tachycardia.  This report indicates that the 
veteran complained of coughing up phlegm and notes no 
apparent respiratory distress.  It is also noted that the 
veteran was ambulatory without shortness of breath.

A report of hospice assessment dated December 6, 1996, 
reflects that the veteran required help with bathing, 
dressing, eating, ambulation, and going outside.  When seen 
on December 6th, and each time thereafter, it was noted that 
the veteran was homebound.  A report dated January 19, 1997, 
reflects that the veteran was bedridden and unable to feed or 
bathe himself.

A report of Examination for Housebound Status or Permanent 
Need for Aid and Attendance dated January 24, 1997, reflects 
that the veteran was "bedbound and cachectic."  It is also 
noted that the veteran had been bedbound since December 8, 
1997 [sic].  This examination report indicates that the 
veteran was not ambulatory, was unable to dress and undress 
unassisted or feed himself, had incontinence of the bowels 
and bladder, and he could not protect himself from the 
hazards of everyday living or bathe himself.  The veteran was 
unable to move his lower extremities, which exhibited disuse 
atrophy, and he was not able to weight bear.  The examiner 
noted that the veteran did not even sit-up in bed.  The 
examiner further noted that the veteran was bedbound and all 
self care was done by family or hospice program aid.  The 
last time the veteran had left home was the end of November 
1996.  

Upon consideration of the foregoing, by a February 1997 
rating decision, the veteran was granted entitlement to 
special monthly compensation on account of being permanently 
bedridden from December 8, 1996.

The RO subsequently received notice that the veteran had died 
on January [redacted], 1997.  The immediate cause of death was 
metastatic lung cancer (primary right).  At the time of his 
death, he was service connected for lung cancer due to 
exposure to herbicides.  

In February 1997, the RO received a claim from the appellant 
for dependency and indemnity compensation (DIC) and accrued 
benefits.

In March 1997, the RO notified the appellant that she had 
been found to be entitled to DIC and that her payment for 
January 1997 was at the rate to which the veteran would have 
been entitled.  She was also notified that no accrued 
benefits were payable.

The appellant asserts that the effective date of the 
veteran's award of special monthly compensation based on need 
for aid and attendance should be from June 1995, when he was 
diagnosed with lung cancer.  Specifically, she stated that 
she provided transportation to and from the VA medical 
center, prepared all of his meals, administered his 
medications, assisted with daily hygiene, and was responsible 
for changing the dressing on his open wounds. 

In support of her claim, the appellant submitted duplicate 
copies of treatment records which had been considered 
previously as well as a February 1996 letter from R. Wong, 
M.D., who essentially reported the veteran's history of 
service in the Republic of Vietnam, his exposure to 
herbicides, his history of metastatic cancer of the lung, and 
his physical examination findings.  

In September 1997, the RO received a letter from the 
veteran's treating physician, S. K. Morgan, M.D., which 
stated the following:  

In June 1996 [sic] [the veteran] was admitted to 
Tripler Army Medical Center for a surgical biopsy 
and was subsequently diagnosed with non-small cell 
lung carcinoma.  During the post-surgical period 
(June-August 1995), [the appellant] was the primary 
caregiver.  She not only transported the patient to 
and from his appointments but also assisted him in 
his daily ablutions.  [The appellant] was also 
responsible for ensuring his surgical wound was 
cleansed and fresh dressing applied daily.  

From August-December 1996, [the veteran] was 
receiving chemotherapy treatment here at Tripler 
which required frequent hospital admissions and 
clinic visits.  [The appellant] was the person 
responsible for maintaining his chemotherapy 
calendar, making his appointments and transporting 
him to and from those appointments.  While 
receiving chemotherapy, [the veteran] suffered such 
side effects as nausea, vomiting, chronic fatigue, 
weakness, depression and body pain.  [The 
appellant] provided the patient with the physical 
and emotional support essential during this period.  

Request [the appellant's] initial disapproval of 
her claim for aid and attendance for the 
aforementioned periods be reversed.  Her support 
and dedication to her husband throughout his 
illness greatly enhanced his quality of life.

In addition to this letter, the RO also received two 
photographs of the veteran which consisted of images of the 
lesion on his chest.  

In December 1997, the appellant submitted a statement which 
described the veteran's long and decorated period of service 
as well as his bravery and selflessness.  She stated that, 
until the day of his death, the veteran "never complained 
even when his body was so weak and ravaged by cancer, he laid 
in dignity and like a good soldier he 'took the pain.'"  The 
appellant stated that, although the veteran had been an avid 
runner before lung surgery, he could only walk slowly and for 
very short distances after the surgery.  She recalled that 
their 1995 trip to Las Vegas was not enjoyable because the 
veteran was not feeling well.  She further stated that the 
veteran attended a Christian Men's Retreat but could not 
participate in a regular game of golf or volleyball.  Rather, 
he took first place for a small putting game.  The appellant 
reported that the veteran's "condition really intensified 
from the month of August and on" and stated that it is 
"clear that [the veteran] needed help prior to December 8, 
1996.  The appellant reported that she was the veteran's sole 
caregiver at home.

Legal Analysis.  Upon the death of a veteran, periodic 
monetary benefits to which he was entitled at death based on 
existing ratings or decisions or those benefits due, based on 
evidence in the file at the date of death, and unpaid for a 
period not to exceed two years prior to death may be paid to 
his spouse.  38 U.S.C.A. § 5121 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.1000(a)(1)(i) (1999).  Under 38 U.S.C.A. § 
5121(c), the only requirement imposed regarding a claim for 
accrued benefits is that the application "must be filed 
within one year after the date of death."  38 U.S.C.A. § 
5121(c) (West 1991); see Zevalkink v. Brown, 102 F.3d 1236, 
1242 (Fed.Cir. 1996) (noting that an accrued benefits claim 
is derivative of the veteran's claim); see also Jones v West, 
136 F.3d. 1296 (Fed. Cir. 1998).

There was a claim of entitlement to special monthly 
compensation based on the need for aid and attendance pending 
at the time of the veteran's death and the appellant 
submitted an application for accrued benefits within one year 
of the date of the veteran's death.  

The veteran was diagnosed with lung cancer in June 1995.  He 
filed a claim of entitlement to service connection for lung 
cancer as a result of exposure to herbicides in November 
1996.  The RO granted service connection for the lung cancer 
and rated the disease as 100 percent disabling retroactive to 
November 1995, one year prior to the date of his claim.  
Thereafter, by a February 1997 rating decision, the RO 
granted the veteran entitlement to special monthly 
compensation under 38 U.S.C.A. § 1114(l) effective from 
December 8, 1996.  This determination was based on the 
veteran's January 1997 Examination for Housebound Status or 
Permanent Need for Aid and Attendance which noted that that 
the veteran had been bedbound since December 8, 1996.

Pursuant to 38 U.S.C.A. § 5111, payment of monetary benefits 
based on the award of increased compensation may not be made 
to an individual for any period before the first day of the 
calendar month following the month in which the increased 
award became effective.  Thus, the veteran was not entitled 
to payment of special monthly compensation prior to January 
1, 1997.  As noted above, the appellant was paid DIC for 
January 1997 at the rate to which the veteran was entitled.  
See 38 U.S.C.A. § 5310 which provides that if a surviving 
spouse is entitled to death benefits for the month in which a 
veteran's death occurs, the amount of such death benefits for 
that month shall be not less than the amount of benefits the 
veteran would have received for that month but for the death 
of the veteran.

The appellant contends that, inasmuch as she was the 
veteran's primary caregiver from the time he was diagnosed 
with lung cancer in June 1995 until the date of his death 
January 1997, she should be awarded special monthly 
compensation based on the need of aid and attendance for the 
purpose of accrued benefits retroactive to June 1995.

Except as provided in 38 C.F.R. §  3.400(o)(2), the effective 
date of an award of aid and attendance and housebound 
benefits is the date of receipt of claim or date entitlement 
arose, whichever is later.  However, when an award of pension 
or compensation based on an original or reopened claim is 
effective for a period prior to the date of receipt of the 
claim, any additional pension or compensation payable by 
reason of need for aid and attendance or housebound status 
shall also be awarded for any part of the award's retroactive 
period for which entitlement to the additional benefit is 
established.  38 C.F.R. § 3.401(a) (1999).

A grant of special monthly compensation based on the need for 
aid and attendance is a derivative benefit and in order for 
the RO or the Board to grant such benefit, the veteran must 
be service connected.  Since the veteran was awarded service 
connection for lung cancer retroactively effective from 
November 25, 1995; he met the underlying criteria for the 
grant of special monthly compensation based on the need for 
aid and attendance since that date and there is no legal 
basis to grant special monthly compensation based on the need 
for aid and attendance prior to this date, as claimed by the 
appellant.

However, the Board notes that the appellant may be entitled 
to special monthly compensation based on the veteran's need 
for aid and attendance for the purpose of accrued benefits 
from November 1995 to December 1996, if the competent medical 
evidence on file supports her contention.

In this regard, 38 U.S.C.A. § 1114(l) provides that increased 
compensation is payable to a veteran who, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of both feet, or of one hand and one 
foot, or is blind in both eyes, with 5/200 visual acuity or 
less, or is permanently bedridden or so helpless as to be in 
need of regular and attendance.  See also 38 C.F.R. 
§§ 3.351(c)(3).

Pursuant to the provisions of 38 C.F.R. § 3.352(a), the 
following will be accorded consideration in determining the 
need for regular aid and attendance:  inability of claimant 
to dress or undress himself . . . , or to keep himself . . . 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid . . . ; inability of claimant to feed himself . . . 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination . 
. .  [Being bedridden] . . . requires that the claimant 
remain in bed . . . .  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made . . . .  It is 
only necessary that the evidence establish that the veteran 
is so helpless as to need regular aid and attendance, not 
that there be a constant need. . . .  [Determinations] must 
be based on the actual requirement of personal assistance 
from others.  38 C.F.R. § 3.352(a).

Special monthly compensation at the housebound rate is 
payable where a veteran has a service-connected disability 
rated as total, and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent or more, or, (2) by reason of such veteran's service-
connected disability or disabilities, is permanently 
housebound.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Review of the medical evidence of record reflects that, while 
the veteran's health and his ability to function declined 
prior to December 1996, the evidence on file simply does not 
show that he was unable to dress or undress himself, to keep 
himself clean and presentable, to feed himself, or to attend 
to the wants of nature prior to December 1996.  Nor does the 
evidence of record establish that he was incapacitated, 
physically or mentally, requiring care or assistance on a 
regular basis to protect him from the hazards or dangers 
incident to his daily environment prior to this date.  To the 
contrary, the competent medical evidence of record 
consistently reflects that the veteran was "well appearing 
and fully ambulatory" until October 1996 and he was 
ambulatory without shortness of breath in November 1996.  
While the hospice records would support an earlier effective 
date of December 6, 1996, rather than December 8, 1996, this 
would not result in any benefit to the appellant inasmuch as 
monetary benefits would still not be payable for any period 
prior to January 1, 1997.  See 38 U.S.C.A. § 5111.

Finally, although the evidence of record does establish that 
he had a single disability rated at 100 percent, he did not 
have an additional disability rated at 60 percent, and the 
evidence of record simply does not establish that he was 
housebound prior to December 1996.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran was 
housebound or in need of aid and attendance prior to December 
1996.  Accordingly, payment of accrued benefits based on the 
veteran's entitlement to special monthly compensation by 
reason of being in need of the regular aid and attendance of 
another person or on account of being housebound for any 
period prior to January 1, 1997, is not warranted.


ORDER

Inasmuch as the criteria for an effective date prior to 
December 1996 for the grant of special monthly compensation 
based on the need for aid and attendance for the purpose of 
accrued benefits have not been met, the benefit sought on 
appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

